Citation Nr: 0635480	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-39 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1956 to 
October 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in November 2004.  

The Board notes that the veteran's representative submitted 
additional evidence directly to the Board with its June 2006 
Informal Brief.  RO consideration of this evidence was 
specifically not waived in the brief.  However, given that 
the Board has determined below that service connection for 
tinnitus is warranted, and thus, the benefit sought on appeal 
is fully allowed, a waiver of the additional evidence is not 
required.  See 38 C.F.R. § 1304(c).  


FINDING OF FACT

The veteran suffers from tinnitus which is causally related 
to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is claiming that his tinnitus is due to acoustic 
trauma suffered while in service.  Tinnitus is "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).  

The Board notes that the veteran's service medical records 
showed that he suffered from hearing loss while in service.  
VA medical records showed that the veteran currently suffers 
from mild sloping to moderately severe sensorineural hearing 
loss.  Thus, the April 2004 rating decision granted service 
connection for bilateral hearing loss based on a showing of 
hearing loss while in service and a current diagnosis of 
hearing loss.  Even though the service medical records showed 
hearing loss, they do not contain any documentation of 
tinnitus.  Nevertheless, the veteran's DD 214 shows that the 
veteran did engage in combat.  Thus, the provisions of 38 
U.S.C.A. 
§ 1154(b) (West 2002) are applicable and the veteran's 
assertions regarding the combat related tinnitus are accepted 
despite the lack of supporting documentation in service 
medical records.

The veteran was afforded a VA audiological examination in 
March 2004 to determine the nature and etiology of his 
tinnitus and hearing loss.  The claims file was not available 
for review in conjunction with the examination.  The 
examination report indicated that the veteran gave a positive 
history of noise exposure in infantry with combat experience 
in Vietnam.  The veteran also reported flying helicopters in 
the service without hearing protection.  The veteran denied 
noise exposure in his civilian job as a lawyer.  The examiner 
also indicated that the veteran denied tinnitus, but reported 
occasional ringing in the ears, but stated that it occurred 
so infrequently that he was unable to estimate how often it 
occurred.  The examiner opined that the veteran's hearing 
loss was not likely due to military service.  The examiner 
further opined that the veteran denied tinnitus, reporting 
only an infrequent, non-persistent, head noise, common even 
in individuals with normal hearing.  

Although a VA medical report suggests that that the veteran 
does not have tinnitus because he reportedly denied tinnitus, 
the veteran has stated otherwise in his June 2003 claim and 
June 2004 notice of disagreement.  The Board views the 
veteran as competent to report that he experiences ringing in 
his ears.  Moreover, he clearly had combat noise exposure in 
service as well as documented hearing loss.  Further, there 
is no evidence of any significant noise exposure after 
service.  

Moreover, the Board also finds that the VA medical opinion is 
inadequate.  The opinion was primarily based on the veteran's 
self-reported history in which he denied having tinnitus, 
however, again, in his claim and notice of disagreement, the 
veteran clearly stated that he did suffer from recurrent 
tinnitus and that he told the VA examiner the same.  The 
veteran has consistently claimed that he suffers from 
tinnitus due to acoustic trauma in service so it would reason 
that he would have stated as much to the examiner.  Based on 
the examination report, the veteran did give a history of 
ringing and head noise, which is consistent with the 
definition of tinnitus given above.  It is undisputed that a 
lay person is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, or symptoms.  See Espiritu v. Derwinski, 2 
Vet.App. 292, 294-95 (1991).  

Further, the examiner did not review the veteran's claims 
file, including his service medical records, which showed 
hearing loss.  Despite the fact that the examiner stated that 
the veteran's hearing loss was not related to service, the RO 
granted service connection for hearing loss because the 
service medical records showed hearing loss.  Although 
hearing loss and tinnitus are separate disabilities, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the associated hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  The 
veteran's representative also submitted a publication 
entitled Diseases of the Inner Ear by Samuel C. Levine, M.D., 
which stated that "[tinnitus] is extremely common and is 
associated most frequently with sensorineural hearing loss." 

In light of the available evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet.App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Thus, the appeal is allowed.

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable decision 
as it relates to the issue of entitlement to service 
connection for tinnitus, the satisfaction of VCAA 
requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App.473 (2006) 
in which the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, and that a 
proper VCAA notice should inform the claimant that, if 
service connection is awarded, VA will assign a disability 
rating and effective date for the award.  Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection for 
tinnitus.  The RO will be responsible for addressing any 
notice defect with respect to the rating and the effective- 
date elements when effectuating the Board's decision.


ORDER

Service connection for tinnitus is warranted.  The appeal is 
granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


